PER CURIAM.
This is a companion case to The Travelers Indemnity Company and The Travelers *31Insurance Company v. Williams, State Treasurer and Insurance Commissioner, Fla. App., 190 So.2d 27. The cases have been consolidated for the purpose of appeal and it is agreed that disposition made of either one will control the other. The order of the Insurance Commissioner appealed herein is affirmed on the authority of the decision rendered this day in the companion case above identified, the opinion in which has been filed but not yet reported.
RAWLS, Chief Judge, and WIGGIN-TON and CARROLL, DONALD K., JJ., concur.